DETAILED ACTION
This office action is in response to the application filed on 01/06/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 03/15/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 and 08/27/2020 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claims 5 and 6.  Therefore, the “a third inductance connected in the first series circuit in series between the first semiconductor switch or the first diode and the second semiconductor switch” and “a fourth inductance connected in the second series circuit in series; between the third semiconductor switch and the fourth semiconductor switch or the second diode.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-3 objected to because of the following informalities:  Claim 2 line 3 recites “the outer connections” and “” this should be “outer connections”. Claim 3 lines 3, 4 and 6 recite “one outer connection” “and the other outer connection” and “the center connection of the second” this should be change to “an outer connection” “and another outer connection” and “a center connection of the second” .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “the center connection of the first series circuit…” it is not clear if this connection is the same or different from the one of claim 1 last lines.
	Claims 5 and 6 recite  the “a third inductance connected in the first series circuit in series between the first semiconductor switch or the first diode and the second semiconductor switch” and “a fourth inductance connected in the second series circuit in series; between the third semiconductor switch and the fourth semiconductor switch or the second diode.” It is not clear if the applicant meant that the third inductance is connected to the first series circuit in series or is the third inductance is connected to the first semiconductor switch or the first diode and the second semiconductor switch in series. The same issues apply to the fourth inductance of claim 6. For purposes of examination, the limitations are going to be interpreted as in series to one of the above configurations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kaiser et al. US 2015/0244259. Examiner’s Note: Connections/coupling can be indirect or direction connections. 
	Regarding Claim 1, Kaiser teaches (Figures 1-5 ) A DC coupled electrical converter (Fig. 1) for converting an input voltage (8) applied to first connections (at 1) to an output voltage (at 4), the converter comprising: a boost converter (top 5, Fig. 3 or 4) connected on the input side to the first connections; an inverting buck-boost converter (bottom 5, Fig. 4) connected on the input side to the first connections; and a series circuit including two capacitors (12 of top 5 and 12 of bottom 5 connected with terminal 6), the series circuit connected to an output-side positive pole (4a) of the boost converter and to an output-side negative pole (4c) of the inverting buck-boost converter; wherein an output-side negative pole of the boost converter (gnd) and an output-side positive pole of the inverting buck-boost converter are connected to a center connection between the capacitors (at 6). (For Example: Paragraphs 37-44)
	Regarding Claim 2, Kaiser teaches (Figures 1-5 )wherein the boost converter (top 5) comprises a first series circuit (16) of a first semiconductor switch or a first diode with a second semiconductor switch (17), the outer connections of which form the output-side poles of the boost converter (at 4) and a first inductance (15) connected to the center connection (node between switches) of the first series circuit and to the positive pole of the input voltage (at 1). (For Example: Paragraphs 37-44)

	Regarding Claim 3, Kaiser teaches (Figures 1-5 )wherein the inverting buck-boost converter (bottom 5) comprises a second series circuit of a third semiconductor switch (13) with a fourth semiconductor switch (16) or a second diode, of which one outer connection (at 4) forms the output- side negative pole of the inverting buck-boost converter and the other outer connection is connected to the positive pole of the input voltage (at 5a), wherein the inverting buck-boost converter furthermore comprises a second inductance (15), which is connected to the center connection of the second series circuit (between switches) and to the center connection between the capacitors (12 at terminal 6). (For Example: Paragraphs 37-44)
	Regarding Claim 4, Kaiser teaches (Figures 1-5 ) a fifth semiconductor switch between (13) the first inductance (15) and the positive pole of the input voltage (at 1); and a sixth semiconductor switch (14) or a third diode between the first inductance and the negative pole of the input voltage (at 1). (For Example: Paragraphs 37-44)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. US 2015/0244259 in view of Perol US 6259234.
	Regarding Claim 5, Kaiser teaches (Figures 1-5 ) the converter with a first series circuit (at 5).

	Perol teaches (Figure 11) a third inductance (Lin) connected in the first series circuit (Sbat, S11, C2, L10 and diode) in series between the first semiconductor switch (Sbat) or the first diode and the second semiconductor switch (S11); wherein the first inductance (L10) and third inductance comprise a joint inductance with a center tap for the second semiconductor switch (at S11). (For Example: Col. 9 lines 10-35)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kaiser to include a third inductance connected in the first series circuit in series between the first semiconductor switch or the first diode and the second semiconductor switch; wherein the first inductance and third inductance comprise a joint inductance with a center tap for the second semiconductor switch, as taught by Perol to improve converter efficiency by the control of excess power. 
	Regarding Claim 6, Kaiser teaches (Figures 1-5 ) the converter with a second series circuit (at 5).
	Kaiser does not teach further comprising: a fourth inductance connected in the second series circuit in series between the third semiconductor switch and the fourth semiconductor switch or the second diode; wherein the second inductance and the fourth inductance comprise a joint inductance with a center tap for the third semiconductor switch.
or the second diode (D4); wherein the second inductance and the fourth inductance comprise a joint inductance with a center tap for the third semiconductor switch (at SS1). (For Example: Col. 9 lines 10-35)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kaiser to include a fourth inductance connected in the second series circuit in series between the third semiconductor switch and the fourth semiconductor switch or the second diode; wherein the second inductance and the fourth inductance comprise a joint inductance with a center tap for the third semiconductor switch, as taught by Perol to improve converter efficiency by the control of excess power. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. US 2015/0244259 in view of Deboy US 2015/0016159.
	Regarding Claim 1, Kaiser teaches (Figures 1-5 ) the converter with a boost converter and an inverting buck-boost converter (Fig. 1 5 top and 5 bottom) each including a plurality of semiconductor switches (13-17). (For Example: Paragraphs 37-44)
	Kaiser does not teach wherein the semiconductor switches of the boost converter and the semiconductor switches of the inverting buck-boost converter are operated with staggered clocking
	Deboy teaches (Figure 16-17) wherein the semiconductor switch of the boost converter and the semiconductor switch of the other converter are operated with 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Kaiser to include a wherein the semiconductor switches of the boost converter and the semiconductor switches of the inverting buck-boost converter are operated with staggered clocking, as taught by Deboy, to provide a stable output voltage and improve efficiency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838